         Case 18-60636   Doc 31   Filed 07/29/19 Entered 07/29/19 15:11:00     Desc Main
                                   Document     Page 1 of 14


                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA



In re:                                                      Bankr. No. 18-60636
                                                            Chapter 11
Cormican’s, Inc.,

                    Debtor



                                   PLAN OF REORGANIZATION
                                         July 29, 2019




                                                     Kevin T. Duffy, attorney # 134 600
                                                     Duffy Law Office
                                                     P.O. Box 715
                                                     Thief River Falls, MN 56701
                                                     218-681-8524 (T)
                                                     218-681-8525 (F)
                                                     Attorney for Debtor
      Case 18-60636   Doc 31   Filed 07/29/19 Entered 07/29/19 15:11:00     Desc Main
                                Document     Page 2 of 14




                                    TABLE OF CONTENTS


ARTICLE I.      SUMMARY ………..................................……………………………………………………   3

ARTICLE II.     TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS U.S. TRUSTEES FEES,      3
                AND PRIORITY TAX CLAIMS ……………………………………………………………………

ARTICLE III.    TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN …………………            4

ARTICLE IV.     ALLOWANCE AND DISALLOWANCE OF CLAIMS; RESERVATION OF                7
                ALL RIGHTS, CLAIMS, AND ACTIONS …………………..………………………………

ARTICLE V.      PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES …           8

ARTICLE VI.     MEANS FOR IMPLEMENTATION OF THE PLAN ……………………………………                 8

ARTICLE VII.    MEANS FOR IMPLEMENTATION OF THE PLAN ……………………………………                 9

ARTICLE VIII.   CONFIRMATION, DISCHARGE AND MODIFICATION OF THE PLAN ………            10

ARTICLE IX.     OTHER PROVISIONS ……………..……………………….…………………………………                     12




                                             2
      Case 18-60636       Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00             Desc Main
                                      Document     Page 3 of 14


                                                 ARTICLE I
                                                SUMMARY

        This Plan of Reorganization (the “Plan”) is proposed by Cormican’s, Inc. (the “Debtor”) under
Chapter 11 of the Bankruptcy Code (the “Code”) and sets forth the terms on which certain creditors
will be paid.

       All creditors should refer to Articles II through VI of this Plan for information regarding the
precise treatment of their claim. A disclosure statement that provides more detailed information
regarding this Plan and the rights of creditors has been circulated with this Plan.

        Your rights may be affected. The payments made pursuant to this Plan will be in full and final
satisfaction of your claim. You should read these papers carefully and discuss them with your
attorney, if you have one. (If you do not have an attorney, you may wish to consult one.)

                                              ARTICLE II
                          TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                            U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS

        2.01 Unclassified Claims. Under section §1123(a)(1), administrative expense claims, and
priority tax claims are not in classes.

        2.02 Administrative Expense Claims. Each holder of an administrative expense claim allowed
under § 503 of the Code will be paid in full on the Effective Date of this Plan (as defined in Article VIII),
in cash, or upon such other terms as may be agreed upon by the holder of the claim and the Debtor.
The following chart lists the Debtor’s estimated administrative expenses and their proposed treatment
under the Plan:



                   Type                   Estimated                   Proposed Treatment
                                         Amount Owed

      Professional Fees                        $5,000.00 There shall be additional attorney’s
                                           (as of July 29, fees and costs incurred and a separate
                                                    2019) application for approval of those fees
                                                           and costs shall be applied for by Duffy
                                                           Law Office. The $5,000.00 of
                                                           professional fees through July 29, 2019
                                                           shall be paid in full on the effective
                                                           date of the plan, or in accordance with
                                                           a separate agreement or according to
                                                           Court Order if such fees are not
                                                           approved by the Court on the effective
                                                           date of the plan.

                                                     3
      Case 18-60636       Doc 31      Filed 07/29/19 Entered 07/29/19 15:11:00            Desc Main
                                       Document     Page 4 of 14




      Office of the U.S. Trustee               $1,000.00    Paid in full on the Effective Date of the
      Fees                                                  Plan


                              TOTAL            $6,000.00

        2.03 Priority Tax Claims. Each holder of a priority tax claim will be paid in accordance with
the following:

        a.      Internal Revenue Service (“IRS”). As far as the Debtor is aware at this time, there are no
claims filed by the IRS in this case as of the Claims Bar Date. It should be noted that the Debtor has
filed an extension to file its 2018 tax return. That return will be filed in the near future. Because of the
quarterly taxes paid by the Debtor, the Debtor does not expect that there will be any taxes owed to the
IRS as a result of filing its 2018 tax return. The Debtor is current on all of its quarterly taxes as well as
941 taxes.

        b.      Minnesota Department of Revenue. The Minnesota Department of Revenue has not
filed a claim. The Debtor is not aware of any claim filed or unfiled by the Minnesota Department of
Revenue. The Debtor is up to date on its tax payments to the State of Minnesota.


        2.04 United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6) (U.S.
Trustee Fees) will accrue and be timely paid until the case is closed, dismissed, or converted to another
chapter of the Code. Any U.S. Trustee Fees owed on or before the Effective Date of this Plan will be
paid on the Effective Date. After confirmation, the Debtor shall submit quarterly disbursement reports
to the U.S. Trustee each month (or portion thereof) until the Chapter 11 case is closed, dismissed, or
converted. Such reports shall be in the format prescribed by the U.S. Trustee. After the Effective Date
of this Plan, Trustee will be allowed to administratively close the pending bankruptcy case and, after
said closure, no longer have reporting requirements to the U.S. Trustee or obligations to pay quarterly
fees to the U.S. Trustee based on monthly operating reports.

        2.05 Tax Returns. The Debtor will timely file and pay all federal and state income tax returns
as said returns come due post-petition. As stated above, this will include the Debtor’s filing of the 2018
tax return.

                                          ARTICLE III
                       TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

Secured Creditor Class:

       3.01    Class 1: Secured claim of Unity Bank North, loan number ending in 8119.



                                                     4
     Case 18-60636       Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00            Desc Main
                                     Document     Page 5 of 14


Description. Unity Bank holds a debt in the amount $9,678.62 as of July 25, 2019 with a daily interest
accrual rate of $1.46 per day with an interest rate of 5.5% which is secured with a lien on equipment
and machinery owned by the Debtor. This loan is guaranteed by Brandon Cormican. This claim is fully
secured.

Treatment. The Debtor plans on having an appraisal prepared of the three graders and two snowplow
trucks which are secured in favor of Unity Bank North. The appraisal shall be done by Jason Leas of
Best Trucks in Crookston, Minnesota. Once the appraisal is obtained, Brandon Cormican will pay to
Unity Bank North the appraised value of these five vehicles and equipment. In the event that Unity
Bank North wants to secure an independent appraisal of its own, it should be granted the right to do so
and the parties will attempt to negotiate a purchase price for Brandon Cormican. In the event that they
cannot reach an agreement, Unity Bank North or the Debtor shall have the right to bring the matter
back before the Court and have a determination made on the fair market value of these five pieces.
       There are other remaining items of equipment secured in favor of Unity Bank North. Those
remaining assets shall be collected and the Debtor shall work with Ron McKercher of McKercher
Auction Sales in St. Hilaire, Minnesota for purposes of setting up an auction to liquidate any and all
remaining equipment and machinery not listed above secured in favor of Unity Bank North. The net
proceeds from the auction sale shall be applied to the underlying debt of Unity Bank North. To the
extent that this loan is under secured, Unity Bank North shall have the right to pursue non-Bankruptcy
Court remedies against Brandon Cormican as the guarantor of this loan.

        3.02   Class 2: Secured claim of Unity Bank North, loan ending in 2412

 Description. Unity Bank holds a debt in the amount $105,424.48 as of July 25, 2019 with a daily
interest accrual rate of $16.23 per day with an interest rate of 5.62% which is secured with a lien on
equipment and machinery owned by the Debtor. This loan is guaranteed by Dale and Sandra Cormican
and a second mortgage on their homestead. This claim is fully secured.

Treatment. The Debtor plans on having an appraisal prepared of the three graders and two snowplow
trucks which are secured in favor of Unity Bank North. The appraisal shall be done by Jason Leas of
Best Trucks in Crookston, Minnesota. Once the appraisal is obtained, Brandon Cormican will pay to
Unity Bank North the appraised value of these five vehicles and equipment. In the event that Unity
Bank North wants to secure an independent appraisal of its own, it should be granted the right to do so
and the parties will attempt to negotiate a purchase price for Brandon Cormican. In the event that they
cannot reach an agreement, Unity Bank North or the Debtor shall have the right to bring the matter
back before the Court and have a determination made on the fair market value of these five pieces.
        There are other remaining items of equipment secured in favor of Unity Bank North. Those
remaining assets shall be collected and the Debtor shall work with Ron McKercher of McKercher
Auction Sales in St. Hilaire, Minnesota for purposes of setting up an auction to liquidate any and all
remaining equipment and machinery not listed above secured in favor of Unity Bank North. The net
proceeds from the auction sale shall be applied to the underlying debt of Unity Bank North. This loan is
guaranteed by Sandra and Dale Cormican individually as well as property belonging to them as
individuals. To the extent that this loan is under secured, Unity Bank North shall be granted the right to
pursue its non-Bankruptcy remedies against Dale and Sandra Cormican and/or the property which they
own individually.

                                                    5
     Case 18-60636        Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00            Desc Main
                                      Document     Page 6 of 14




       3.03    Class3 : Secured claim of Unity Bank North, loan ending in 2413

 Description. Unity Bank holds a debt in the amount $196,318.27 as of July 25, 2019 with a daily
interest accrual rate of $32.72 per day with an interest rate of 6% which is secured with a lien on
equipment and machinery owned by the Debtor. This loan is guaranteed by Dale and Sandra Cormican
and a second mortgage on their homestead. This claim is fully secured.

Treatment. The Debtor plans on having an appraisal prepared of the three graders and two snowplow
trucks which are secured in favor of Unity Bank North. The appraisal shall be done by Jason Leas of
Best Trucks in Crookston, Minnesota. Once the appraisal is obtained, Brandon Cormican will pay to
Unity Bank North the appraised value of these five vehicles and equipment. In the event that Unity
Bank North wants to secure an independent appraisal of its own, it should be granted the right to do so
and the parties will attempt to negotiate a purchase price for Brandon Cormican. In the event that they
cannot reach an agreement, Unity Bank North or the Debtor shall have the right to bring the matter
back before the Court and have a determination made on the fair market value of these five pieces.
        There are other remaining items of equipment secured in favor of Unity Bank North. Those
remaining assets shall be collected and the Debtor shall work with Ron McKercher of McKercher
Auction Sales in St. Hilaire, Minnesota for purposes of setting up an auction to liquidate any and all
remaining equipment and machinery not listed above secured in favor of Unity Bank North. The net
proceeds from the auction sale shall be applied to the underlying debt of Unity Bank North. This loan is
guaranteed by Sandra and Dale Cormican individually as well as property belonging to them as
individuals. To the extent that this loan is under secured, Unity Bank North shall be granted the right to
pursue its non-Bankruptcy remedies against Dale and Sandra Cormican and/or the property which they
own individually.

       3.04    Class 4: Secured claim of Ford Motor Credit Company

 Description. Ford Motor Credit has a fully secured claim on a F-350 Ford truck. It is estimated that
the debt on this truck is equal to the fair market value and there is no equity in this truck. Ford Motor
Credit Company filed a secured claim in this case for $57,114.88 as of November 21, 2018.

Treatment. That claim has certainly been reduced since payments have been made by the Debtor on
the loan. The value of the truck is also depreciated with usage. Dale Cormican guarantees this debt and
he will simply take steps to have the truck transferred into his name and continue making the monthly
payments.

       3.05    Class 5: Secured claim of Citizens One

Description. Citizens One has a claim secured by a F-350 Ford truck. Citizens One did not file a proof
of claim in this case, but the Debtor is not disputing the fact that it has a debt of approximately
$55,000 secured on the F-350 truck which, as far as the Debtor knows, is in the possession of John
Kaliman who the Debtor believes is living in the Spokane, Washington area.

Treatment. The Debtor has obtained an Order in this Court for the turnover of the truck by John

                                                    6
      Case 18-60636       Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00             Desc Main
                                      Document     Page 7 of 14


Kaliman to the Debtor and that has not yet happened. The Debtor continues to work with Citizens One
to try and locate this vehicle. If and when the truck is located, it shall be turned over to Citizens One for
liquidation and any net proceeds will be applied to the underlying debt of Citizens One. It is anticipated
that the amount received from the liquidation will be nowhere near sufficient to pay off the debt to
Citizens One. In the event that this happens, any remaining unpaid balance to Citizens One shall be
treated as an unsecured claim.


Unsecured Creditor Class:

       3.19    Class 19: General Unsecured Claims

Description. The unsecured creditors in this case have claims totaling $1,096,514.35 according to the
Debtors Schedule F. However, the unsecured creditors filing claims in this case only totals $125,030.57.

Treatment. Because this is a liquidating liquidation plan, there will be no payments to the unsecured
creditors in this case.

                                           ARTICLE IV
                            ALLOWANCE AND DISALLOWANCE OF CLAIMS;
                         RESERVATION OF ALL RIGHTS, CLAIMS, AND ACTIONS


        4.01 Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by
a final non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed
filed, and the Debtor or another party in interest has filed an objection; or (ii) no proof of claim has
been filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated. Claims
are allowed in the amounts set forth in Plan Article IV.

       4.02 Delay of Distribution on a Disputed Claim. No distribution will be made on account of a
disputed claim unless such claim is allowed by a final non-appealable order.

       4.03 Settlement of Disputed Claims. The Debtor will have the power and authority to settle
and compromise a disputed claim with court approval and compliance with Rule 9019 of the Federal
Rules of Bankruptcy Procedure.

        4.04 Reservation of Rights, Claims and Actions. The Debtor reserves all of its rights, at law or
in equity, not otherwise specifically modified by this Plan, to commence adversary proceedings, or take
any other legal action allowed by the Bankruptcy Code, or other applicable law. The failure of the
Debtor to specifically list any claim, cause of action, right of action, suit or proceeding in the
Bankruptcy Schedules, the Disclosure Statement, or in the Plan does not, and will not be deemed to
constitute a waiver or release by the Debtor of any avoidance action. Pursuant to 11 U.S.C. §§ 105 and
1123(b)(3), the Debtor will have the full power, authority, discretion and standing to prosecute, settle,
release, compromise, enforce, or otherwise resolve all avoidance actions, with the net proceeds


                                                      7
     Case 18-60636        Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00            Desc Main
                                      Document     Page 8 of 14


derived therefrom, if any, being distributed to the holders of allowed claims in Class 2 in accordance
with this Plan.


                                            ARTICLE V
                               PROVISIONS FOR EXECUTORY CONTRACTS
                                       AND UNEXPIRED LEASES

        5.01 Assumed Executory Contracts and Unexpired Leases. The Debtor has a lease with
Wallwork Financial Corporation covering a 2014 Kenworth T680 Semi-tractor with serial number
ending in 7984; a second lease with Wallwork Financial Corporation covering a 2013 Great Dane Reefer
Semi-trailer, serial number ending in 2252; a third lease with Wallwork Financial Corporation covering
a 2017 Kenworth T680 Semi-tractor with serial number ending 0756; a fourth lease with Wallwork
Financial Corporation covering a used 2015 Kenworth T600 Semi-tractor with serial number ending in
0654 and a fifth lease with Wallwork Financial Corporation covering a 2014 Great Dane Reefer Semi-
trailer with serial number ending in 2582. Even though all of these leases are in the name of the
Debtor, the Semi-tractors and trailers have been operated over the past several years by Cormican
Logistics, LLC, a business owned by Brandon Cormican, son of Dale and Sandra Cormican. There is no
equity in these leases since they are not disguised installment sales contracts. The Debtor will take the
steps to assign these leases to Cormican Logistics, LLC. In the event that there is an objection by
Wallwork Financial Corporation to such an assignment, Wallwork Financial Corporation and/or the
Debtor shall retain the right to have a hearing on this issue before the Bankruptcy Court.

       5.02 Rejected Executory Contracts and Unexpired Leases. The Debtor will be conclusively
deemed to have rejected all executory contracts and/or unexpired leases not expressly assumed under
section 5.01 above, or before the date of the Order confirming this Plan, upon the Effective Date of this
Plan.

                                          ARTICLE VI
                             MEANS FOR IMPLEMENTATION OF THE PLAN

       6.01 Continued Operation. Until the buyout of the three graders and two snowplow trucks
by Brandon Cormican and the assignment of the five leases with Wallwork Financial Corporation,
payments will be made by the Debtor from the cash flow from the continued operation of the Debtor’s
business.

         6.02 Payments Under the Plan. Payments under this Plan will be made by check, mailed with
first class postage prepaid, to the claimant at the address listed on its Proof of Claim, or if no Proof of
Claim has been filed by the date of the hearing on confirmation, to the address listed on the Debtor’s
bankruptcy schedules. Questions concerning payments should be addressed to Kevin T. Duffy at (218)
681-824 or duffylaw@mncable.net.

        6.03 Timing of Payments. Payments or distributions under this Plan will be made as soon as
practicable on or following the Effective Date, except as otherwise specified in this Plan.


                                                    8
     Case 18-60636       Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00           Desc Main
                                     Document     Page 9 of 14


        6.04 Unclaimed Payments. In the event a payment is returned to the Debtor unclaimed, with
no indication of the claimant’s forwarding address, the Debtor will hold such payment for a period of
six (6) months from the date of return. If not claimed by the claimant by the end of that period, the
payment shall be retained by the Debtor to the extent all Class 2 creditors have been paid in full.

        6.05 Untimely Claims. Claims not timely filed or claims that are scheduled as disputed,
contingent, or unliquidated on which a claim has not been timely filed will not participate in
distributions under this Plan and will be discharged under 11 U.S.C. § 1141(d), unless otherwise
ordered by the Bankruptcy Court.

        6.06 Section 1146 Exemption from Certain Taxes and Fees. Pursuant to section 1146(a) of
the Bankruptcy Code, any transfers of property in contemplation of, in connection with, or pursuant to
this Plan shall not be subject to any stamp tax or other similar tax or governmental assessment in the
United States, and the confirmation order shall direct and be deemed to direct the appropriate state or
local governmental officials or agents to forgo the collection of any such tax or governmental
assessment and to accept for filing and recordation instruments or other documents pursuant to such
transfers of property without the payment of any such tax or governmental assessment. Such
exemption specifically applies, without limitation, to (1) the creation and recordation of any mortgage,
deed of trust, lien or other security interest; (2) the making or assignment of any lease or sublease;
(3) any restructuring transaction authorized by this Plan; or (4) the making or delivery of any deed or
other instrument of transfer under, in furtherance of or in connection with this Plan, including: (a) any
merger agreements; (b) agreements of consolidation, restructuring, disposition, liquidation or
dissolution; (c) deeds; or (d) assignments executed in connection with any transaction occurring under
this Plan.

                                            ARTICLE VII
                                        GENERAL PROVISIONS

        7.01 Definitions and Rules of Construction. The definitions and rules of construction set forth
in §§ 101 and 102 of the Code shall apply when terms defined or construed in the Code are used in this
Plan, and they are supplemented by the following definitions:

               a.     Allowed Claim means a Claim against the Debtor to the extent that proof of such
claim was timely filed or deemed filed, or late filed (after notice and opportunity for hearing given to
counsel for the Debtor) with leave of the Bankruptcy Court and which is allowed by a final order of the
Bankruptcy Court.

                b.     Allowed Secured Claim are claims secured by property of the Debtor’s
bankruptcy estate (or that are subject to setoff) to the extent allowed as secured claims under § 506 of
the Code. If the value of the collateral or setoffs securing the creditor’s claim is less than the amount
of the creditor’s allowed claim, the deficiency will be classified as a general unsecured claim.

               c.     Filing Date is the date the Debtor’s Bankruptcy Petition was filed (October 18,
2018).


                                                   9
     Case 18-60636        Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00            Desc Main
                                      Document     Page 10 of 14


       7.02 Effective Date of Plan. The Effective Date of this Plan is thirty (30) days following the
date of the entry of the Order of confirmation. But if a stay of the confirmation order is in effect on
that date, the effective date will be the first business day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation order has not been vacated.

        7.03 Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.

       7.04 Binding Effect. The rights and obligations of any entity named or referred to in this
Plan will be binding upon, and will inure to the benefit of the successors or assigns of such entity.

       7.05 Captions. The headings contained in this Plan are for convenience of reference only and
do not affect the meaning or interpretation of this Plan.

        7.06 Controlling Effect.      Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of
Minnesota govern this Plan and any agreements, documents, and instruments executed in connection
with this Plan, except as otherwise provided in this Plan.


                                        ARTICLE VIII
                   CONFIRMATION, DISCHARGE AND MODIFICATION OF THE PLAN

        8.01. Effect of Confirmation and Discharge. Confirmation of this Plan shall constitute a
complete waiver, release, and satisfaction of all claims and interests of all creditors against the Debtor,
except as provided in this Plan. Confirmation of this Plan does not discharge any debt provided for in
this Plan until the Effective Date of this Plan when completion of all payments contemplated by this
Plan will be made. The discharge of the Debtor shall be effective as to each claim, regardless of (i)
whether a Proof of Claim was filed, (ii) whether the claim is an Allowed Claim, Allowed Secured Claim,
priority claim, or (iii) whether the holder thereof votes to accept the Plan.

       8.02 Revesting of Property of Estate. Except as provided for in the Plan and the confirmation
order, on the Effective Date the reorganized Debtor shall be vested with full ownership of and
dominion over Debtor’s’ property and assets free and clear of all claims, liens, encumbrances, charges
and other interests of creditors arising prior to the Filing Date.

        8.03 Modifications. The proponent may amend or modify this Plan in a manner provided for
under 11 U.S.C. § 1127(a) or (b). The proponent shall give notice of any proposed modification to the
U.S. Trustee and any other parties designated by the Bankruptcy Court. The proponent also reserve
the right to make such modifications at any hearings on confirmation as are necessary to permit this
Plan to be confirmed under 11 U.S.C. § 1129(b).

       8.04 Releases by Holders of Claims. As of the Effective Date and except as set forth in this
Plan, each holder of a Claim or Interest shall be deemed to have conclusively, absolutely,

                                                    10
      Case 18-60636       Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00             Desc Main
                                      Document     Page 11 of 14


unconditionally, irrevocably and forever, released and discharged the Debtor, the reorganized Debtor
or any other party from any and all claims, interests, obligations, rights, suits, damages, causes of
action, remedies and liabilities whatsoever, including any derivative claims assertable on behalf of the
Debtor, whether known or unknown, foreseen or unforeseen, existing or hereafter arising, in law,
equity or otherwise, that such person would have been legally entitled to assert (whether individually
or collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtor,
the Debtor’s restructuring, the Debtor’s Chapter 11 case, the purchase, sale or rescission of the
purchase or sale of any security of or claim against the Debtor or the reorganized Debtor, the subject
matter of, or the transactions or events giving rise to, any claim that is treated in this Plan, the business
or contractual arrangements between any Debtor and any released party, the restructuring of claims
and interests before or during the Debtor’s Chapter 11 case, or the negotiation, formulation or
preparation of this Plan, the Disclosure Statement, any plan supplement or related agreements,
instruments or other documents, (collectively, “Released Claims”), other than Released Claims against
the Debtor, the reorganized Debtor, or a released party arising out of or relating to any act or omission
of that party constituting willful misconduct or gross negligence; provided, however, that this Plan shall
not release the Debtor, the reorganized Debtor and the released parties from any cause of action held
by a governmental entity existing as of the Effective Date based on (i) the Internal Revenue Code or
other domestic state, city, or municipal tax code, (ii) the environmental laws of the United States or
any domestic state, city, or municipality, (iii) any criminal laws of the United States or any domestic
state, city, or municipality, (iv) the Securities and Exchange Act of 1934 (as now in effect or hereafter
amended), the Securities Act of 1933 (as now in effect or hereafter amended), or other securities laws
of the United States or any domestic state, city or municipality, (v) the Employee Retirement Income
Security Act of 1974, as amended, or (vi) the laws and regulations of the Bureau of Customs and Border
Protection of the United States Department of Homeland Security.

      8.05 Injunction. FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS ARE PERMANENTLY
ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF ACTION RELEASED
OR TO BE RELEASED PURSUANT TO THIS PLAN OR THE CONFIRMATION ORDER.

             FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE RELEASES GRANTED IN
THIS PLAN, THE RELEASING PARTIES SHALL BE PERMANENTLY ENJOINED FROM COMMENCING OR
CONTINUING IN ANY MANNER AGAINST THE RELEASED PARTIES AND THEIR ASSETS AND PROPERTIES,
AS THE CASE MAY BE, ANY SUIT, ACTION OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING
ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, INTEREST OR REMEDY
RELEASED OR TO BE RELEASED PURSUANT TO THIS PLAN.

            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN, THE PLAN SUPPLEMENT OR
RELATED DOCUMENTS, OR FOR OBLIGATIONS ISSUED PURSUANT TO THIS PLAN, ALL PERSONS WHO
HAVE HELD, HOLD OR MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED OR DISCHARGED
ARE PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE
FOLLOWING ACTIONS: (1) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY
SUCH CLAIMS OR INTERESTS; (2) ENFORCING, ATTACHING, COLLECTING OR RECOVERING BY ANY
MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST SUCH PERSONS ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;

                                                     11
     Case 18-60636        Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00            Desc Main
                                      Document     Page 12 of 14


(3) CREATING, PERFECTING OR ENFORCING ANY ENCUMBRANCE OF ANY KIND AGAINST SUCH
PERSONS OR THE PROPERTY OR ESTATE OF SUCH PERSONS ON ACCOUNT OF OR IN CONNECTION WITH
OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; AND (4) COMMENCING OR CONTINUING IN
ANY MANNER ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED, SETTLED OR
DISCHARGED PURSUANT TO THIS PLAN.

               THE RIGHTS AFFORDED IN THIS PLAN AND THE TREATMENT OF ALL CLAIMS AND
INTERESTS HEREIN SHALL BE IN EXCHANGE FOR AND IN COMPLETE SATISFACTION OF ALL CLAIMS AND
INTERESTS OF ANY NATURE WHATSOEVER, INCLUDING ANY INTEREST ACCRUED ON CLAIMS FROM
AND AFTER THE PETITION DATE, AGAINST THE DEBTOR OR ANY OF ITS ASSETS, PROPERTY OR ESTATE.
ON THE EFFECTIVE DATE, ALL SUCH CLAIMS AGAINST THE DEBTOR SHALL BE FULLY RELEASED AND
DISCHARGED, AND THE INTERESTS SHALL BE CANCELLED (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS PLAN).

              EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS PLAN OR IN OBLIGATIONS
ISSUED PURSUANT HERETO FROM AND AFTER THE EFFECTIVE DATE, ALL CLAIMS AGAINST THE DEBTOR
SHALL BE FULLY RELEASED AND DISCHARGED, AND ALL INTERESTS SHALL BE CANCELLED, AND THE
DEBTOR’S LIABILITY WITH RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING ANY
LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(G) OF THE BANKRUPTCY CODE.

             ALL PERSONS SHALL BE PRECLUDED FROM ASSERTING AGAINST THE DEBTOR, THE
DEBTOR’S ESTATE, THE REORGANIZED DEBTOR, EACH OF THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND EACH OF THEIR ASSETS AND PROPERTIES, ANY OTHER CLAIMS OR INTERESTS BASED
UPON ANY DOCUMENTS, INSTRUMENTS OR ANY ACT OR OMISSION, TRANSACTION OR OTHER
ACTIVITY OF ANY KIND OR NATURE THAT OCCURRED BEFORE THE EFFECTIVE DATE.

                                             ARTICLE IX
                                          OTHER PROVISIONS

        9.01 Requirements for Confirmation. In order to confirm the Plan, the Bankruptcy Code
requires that the Bankruptcy Court make a series of determinations concerning the Plan, including: (i)
that the Plan has classified creditor claims in a permissible manner; (ii) that the contents of the Plan
comply with the technical requirements of Chapter 11 of the Bankruptcy Code; (iii) that the proponents
have proposed the Plan in good faith; and (iv) that the Debtor’s disclosures concerning the Plan have
been adequate and have included information concerning all payments made or promised in
connection with the Plan and the bankruptcy case, as well as the identity, affiliations and
compensations to be paid to the Debtor and any insiders. The proponents intend to seek a ruling of
the Bankruptcy Court at the hearing on confirmation of the Plan that all of the above conditions have
been met. In the event this Plan is not confirmed under 11 U.S.C. § 1129(a), the proponents request
that this Plan be confirmed under 11 U.S.C. § 1129(b).

        9.02 Voting. The Bankruptcy Code also requires that the Plan be accepted by the requisite
votes of creditors, that the Plan be feasible, and that Confirmation of the Plan be in the best interest of
all creditors. To confirm the plan, the Bankruptcy Code must find that all of these conditions are met.

                                                    12
     Case 18-60636       Doc 31     Filed 07/29/19 Entered 07/29/19 15:11:00           Desc Main
                                     Document     Page 13 of 14


Therefore, even if the creditors of the Debtor accept the Plan by the requisite votes, the Bankruptcy
Court must make independent findings respecting the Plan’s feasibility and whether it is in the best
interests of the Debtor’s creditors before it may confirm the Plan. The classification, “best interest”
and feasibility requirements of confirmation are discussed in the Disclosure Statement.

        9.03 Retention of Jurisdiction. The Bankruptcy Court will retain jurisdiction of the Debtor and
its operations subsequent to the Confirmation Date of the Plan for the purpose of allowing Claims and
hearing objections, if any, thereto, for estimating any contingent or unliquidated Claims, for conducting
adversary proceedings with respect to property identified herein, including preference actions, for the
purpose of determining or resolving any defaults, disputes, ambiguity, or other similar matters under
this Plan, and for the purpose of approving administrative expenses.

       9.04 Counterparts. This Plan may be executed in counterparts. Each such executed
counterpart shall be deemed an original but shall constitute one and the same instrument. For
purposes of execution of this Plan, a facsimile signature will be treated the same as an original
signature.

       9.05 Final Decree. After the Effective Date of this Plan, the Debtor will be allowed to
administratively close the pending bankruptcy case and, after said closure, no longer have reporting
requirements to the U.S. Trustee or obligations to pay quarterly fees to the U.S. Trustee based on
monthly operating reports.


Dated: July 29, 2019                                Signed:/s/ Sandra Cormican________
                                                    Sandra Cormican, President
                                                    Cormican’s, Inc.
                                                    Proponent of Plan of Reorganization


Dated: July 29, 2019                                Signed: /s/ Kevin T. Duffy___________
                                                    Kevin T. Duffy (Atty #134 600)
                                                    Duffy Law Office
                                                    Attorney for Plan Proponent




                                                   13
Case 18-60636   Doc 31   Filed 07/29/19 Entered 07/29/19 15:11:00   Desc Main
                          Document     Page 14 of 14
